Title: To George Washington from Major General John Armstrong, 26 December 1777
From: Armstrong, John
To: Washington, George



Dear General
Camp Eastward of Bartholomews [Pa.] 26th Decr 1777

I cannot yet learn whether the Enemy are return’d to Philada—a person from thence, tells me the Citizens were extreamly alarm’d at the little Noise of the evening before last & it was thought the Ravagers

wou’d return as of yesterday—As to persons passing in & out of Town, I see that may be done in oppo[si]tion to all we can do to prevent it, nor can every degree of Marketing be fully Stoped, to that kind of intercource I have paid every mean of attention in my power, and on as many of the Roads as cou’d yet be occupied, that business already has met with considerable discouragement—Such Provisions as are taken going to Town, I allow to the Soldiers—the Carts & Horses to be delivered to Commissioners appointed by the State, for the Sale of forfited goods—The prisoners found driving to Market, I shall send to Head Quarters, of which I think there are three, others have made their escape, or have been females & were dismiss’d by the partys who intercepted them.
With the Soldiers who went down to the lines I Sent a number of empty Waggons on the prospect of getting some Flour, but not an handfull—Some partys were left behind to Collect Cattle who are not yet return’d, nor have we anything on hand but feed upon hope & am beholden to the highway for a Christmas dinner. Such people as are willing to thrash out Wheat for us, tiez me about the price, of which I know nothing, but order receits.
This day I have prevailed on a certain person to go to Germantown & Sound the Tanners there on the Subject of an exchange of their leather for green Hydes, which he is to do as an Opinion of his own—Bartholomew a great Tanner, who also deals with the Hyde Master, throws a new impediment in the way at this Season, by asserting that drawing leather wet from the Tanfats, will in one Night, or even by two hours frost, be utterly spoiled and whether whole or half Tanned he says the effect will be the Same. I trust yr wants of an important Article, are by this time alleviated if not removed—And provided the Enemy are return’d, that Genl Potter agreeable to my desire may have laid before you my last to him. I have the Honor to be with every feelling of Sympathy & high respect—Yr Excellencys Most humble Servt

John Armstrong

